Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2021-10-05 with respect to independent claims 1 and 12 have been fully considered but they are not persuasive. With respect to the applicant’s argument on p. 11 of their remarks that there is no need to recharge the battery for an alarm system as described by Cantolino because the battery in the system of Cantolino already lasts a long time (five years), the examiner disagrees. A PHOSITA could desire both low power usage for the alarm and a rechargeable battery. It is reasonable to want to extend the life of a battery from five years to (for example) ten years or even the full life of the water heater as the combinations of prior art described in this office action would.
Applicant’s arguments filed 2021-10-05 with respect to claim 21 have been considered but are moot because the new grounds of rejection rely on different combinations of prior art: Almberg in view of Cantolino and Chian.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 of amended claim 1 recites “a circuit device, the circuit comprising […]”. Initially a “circuit device” is introduced, but it is referred to in the remainder of the claims as merely a “circuit”. The examiner believes the quoted text was intended to state “a circuit, the circuit comprising […]” and that is how the examiner is interpreting that text.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 starts with “A method for comprising:” which is ungrammatical. The examiner believes the applicant intended to start the amended claim with “A method comprising:” and that is how they are interpreting the claim. Appropriate correction is required.
Claim Interpretation
Claims 3 and 14 are interpreted as requiring circuitry that explicitly checks the amount of energy in the power source. The pilot light being ignited and remaining on indefinitely would not meet the claims as interpreted. 
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended independent claims 1 and 12 recite “ignite, based on the alarm device drawing power from the power source”. The examiner cannot find support in the specification for the genus of igniting the pilot light if the alarm device draws power from the power source. The examiner finds support for the species of ignition occurring when “an amount of energy stored by the power source falls below a threshold amount of energy” (para. 0005 of the instant specifications). This is a species of the genus where the ignition occurs in response to the alarm device drawing power from the power source, in this species leading to a reduction of the energy stored by the power source below the threshold. No other species of the genus where ignition occurs in response to the alarm device drawing power are disclosed. In particular, a PHOSITA would understand the quoted limitation to cover ignition directly in response to the alarm device’s power use, but the response is only disclosed to be indirect, through the energy stored falling below a threshold. MPEP 2163.05(I)(B) states that “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described 
Claims 2-11 and 13-19 are rejected based on dependency on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 10-13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Cantolino (US-9105175-B1) and Chian (US-20140199641-A1).
Regarding claim 1, Hazzard teaches:
A water heater device (Hazzard, fig. 1, water heater 151) comprising:
a leak sensor (Hazzard, fig. 1, leak sensor 153);
an intermittent pilot light (Hazzard, fig. 4A and para. 0002: “The device may do a standing pilot or an intermittent pilot.”), and
a circuit (Hazzard, fig. 1, water heater control 152), the circuit comprising processing circuitry configured to:
receive, from the leak sensor, an electrical signal including information indicative of a leak in the water heater device
a power source (Hazard, para. 0032: “The present system may consist of a battery powered (or other energy storage approach such as capacitor)”) having a limited amount of stored energy (all the described power sources have finite amounts of energy) that is configured to receive energy from (Hazzard, para. 0127: “providing energy, from a thermoelectric device proximate to a pilot having a flame, to the energy storage circuit.”) a thermoelectric device in proximity to the intermittent pilot light (Hazzard, para. 0127: “thermoelectric device proximate to a pilot having a flame”).
Hazzard fails to explicitly teach:
activate, based on the electrical signal, an alarm device, wherein the alarm device is configured to draw power for at least a period of time from the power source; and
ignite, based on the alarm device drawing power from the power source, the intermittent pilot light, causing the thermoelectric device to deliver energy to the power source so that an amount of energy stored by the power source is sufficient for the power source to supply energy to the alarm device.
Cantolino teaches:
activate, based on the electrical signal, an alarm device (Cantolino, col. 5, lines 66-67; col. 6, lines 1-12; col. 4, lines 41-43; fig. 11, connections between microcontroller and remote alarm and buzzer).
The specific modification the examiner has in mind is adding an alarm device as described by Cantolino to the water heater of Hazzard.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of Hazzard as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20).

wherein the alarm device draws power for at least a period of time from the thermoelectric device (Chian, para. 0036; “the thermal electric and/or photoelectric device 160 may be used to provide power to the electrically actuated components of the water heater 201”; Chian does not explicitly teach that specifically an alarm device is powered by the thermoelectric device, however, a person having ordinary skill in the art at the time the invention was filed would have understood that various water heater components can be powered by thermoelectric devices given Chian).
ignite, based on the alarm device drawing power from the power source, the intermittent pilot light, causing the thermoelectric device to deliver energy to the power source so that an amount of energy stored by the power source is sufficient for the power source to supply energy to the alarm device (Chian, claim 13: “the controller initiates ignition of the pilot flame using the power source when the energy stored in the rechargeable energy storage device is below a threshold level, and uses energy from the rechargeable energy storage device when the energy stored in the rechargeable energy storage device is above the threshold level.”; As a PHOSITA would understand that an alarm device can be powered by a power source, they would also understand based on Chian that when the alarm device reduces the energy stored in the power source below a threshold level, the pilot burner can be ignited to recharge the power source, satisfying the claim limitations.).
The specific modification the examiner has in mind is adding a thermoelectric device near the pilot and main burners, powering the alarm device from a thermoelectric device, and changing the control method to ignite the pilot burner when the power is below a threshold level associated with proper operation of the alarm device.

Regarding claim 2, the combined teachings teach:
The water heater device of claim 1, wherein to ignite the intermittent pilot light based on the alarm device drawing power from the power source, the processing circuitry is configured to:
monitor an amount of energy stored by the power source to determine if the amount of energy stored by the power source is greater than a threshold amount of energy (Chian, claim 13 states “uses energy from the rechargeable energy storage device when the energy stored in the rechargeable energy storage device is above the threshold level”); and
ignite, based on the amount of energy stored by the power source falling below the threshold amount of energy, the intermittent pilot light, causing the thermoelectric device to supply energy to the power source to increase the amount of energy stored by the power source (Chian, claim 13).
Regarding claim 7, the combined teachings teach:
The water heater device of claim 1.
The combined teachings fail to explicitly teach:
wherein the processing circuitry is further configured to:
output, via communication circuitry, a message including the information indicative of the leak in the water heater device to one or more remote devices, wherein the 
Cantolino teaches:
wherein the processing circuitry is further configured to:
output, via communication circuitry (Cantolino, col. 8, lines 43-46: “an optional wireless out could also be a part of printed circuit board 28 for remote wireless owner notification of fluid leakage from an associated water heater tank 32”), a message including the information indicative of the leak in the water heater device (Cantolino, col. 8, line 45) to one or more remote devices (Cantolino, col. 3, lines 7-9: “remote notification, such as but not limited to a signal transmitted to the home security device of a 24-hour security monitoring network, or a smart phone, tablet, or other smart device.”), wherein the communication circuitry is configured to wirelessly communicate with the one or more remote devices.
The specific modification the examiner has in mind is adding wireless circuitry and the associated circuitry needed to transmit messages to a remove device as described by Cantolino.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20).
Regarding claim 10, the combined teachings teach:
The water heater device of claim 1.
The combined teachings fail to explicitly teach:
wherein the processing circuitry is further configured to:
maintain the alarm device in an activated state during a period of time in which the processing circuitry receives the electrical signal including information indicative of the leak in the water heater device, wherein the activated state of the alarm device represents a state in which the alarm device is continuously activated or intermittently activated on a continuous basis.
Cantolino teaches:
wherein the processing circuitry is further configured to:
maintain the alarm device in an activated state during a period of time in which the processing circuitry receives the electrical signal including information indicative of the leak in the water heater device (Cantolino, fig. 17, see “Water Present?”), wherein the activated state of the alarm device represents a state in which the alarm device is continuously activated or intermittently activated on a continuous basis (Cantolino, fig. 17, sleep loop and sleep box).
The specific modification the examiner has in mind is modifying the method to periodically check for leaks in a loop as described by Cantolino.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20) by checking many times.
Regarding claim 11, the combined teachings teach:
The water heater device of claim 1.
The combined teachings fail to explicitly teach:
wherein the processing circuitry is further configured to:
control a main burner to maintain a temperature of water in a water tank at a predetermined temperature value, wherein to control the main burner, the processing circuitry is configured to:
ignite, based on a water temperature model stored by a memory in communication with the processing circuitry, the pilot light in order to toggle the main burner between an activated state and a deactivated state.
Chian teaches:
wherein the processing circuitry is further configured to:
control a main burner to maintain a temperature of water in a water tank at a predetermined temperature value (Chian, para. 0020), wherein to control the main burner, the processing circuitry is configured to:
ignite, based on a water temperature model stored by a memory in communication with the processing circuitry, the pilot light in order to toggle the main burner between an activated state and a deactivated state (Chian, para. 0020).
The specific modification the examiner has in mind is modifying the control to maintain the water temperature as described in Chian para. 0020: “the intermittent pilot combustion controller and system 100 may be used in a water heater to maintain water in the water heater at a specified temperature. […] To maintain the set point, the controller 110 may command the igniter 140 to ignite a flame in the burner assembly 150. During the ignition sequence, the controller 110 may command a pilot valve 137 to open to supply gas to the pilot burner 157. Once gas is present at the pilot burner 157, the controller 110 may command the igniter 140 to ignite a flame at the pilot burner 157. The controller 110 may then command the main valve 139 to open to allow ignition of a main flame of the main burner 159 using the pilot flame.”

Regarding claim 12, Hazzard discloses:
A method comprising:
receiving, by a circuit, an electrical signal from a leak sensor, the electrical signal from a leak sensor, the electrical signal including information indicative of a leak in a water heater device (Hazzard, fig. 1, see connection from leak sensor 153 to wireless control 154 to the water heater control 152; para. 0045: “Wireless control 154 may be connected to leak sensor 153 and water heater control 152.”); and
a power source (Hazard, para. 0032: “The present system may consist of a battery powered (or other energy storage approach such as capacitor)”) having a limited amount of stored energy (all the described power sources have finite amounts of energy, wherein the power source is configured to receive energy from (Hazzard, para. 0127: “providing energy, from a thermoelectric device proximate to a pilot having a flame, to the energy storage circuit.”) a thermoelectric device in proximity to a intermittent pilot light (Hazzard, para. 0127: “thermoelectric device proximate to a pilot having a flame”).
Hazzard fails to explicitly teach:
activating, with the circuit and based on the electrical signal, an alarm device, wherein the alarm device is configured to draw power for at least a period of time from the power source; and
igniting, based on the alarm device drawing power from the power source, the intermittent pilot light, causing the thermoelectric device to deliver energy to the power source so that an amount of energy stored by the power source is sufficient for the power source to supply energy to the alarm device.
Cantolino teaches:
activating, with the circuit and based on the electrical signal, an alarm device (Cantolino, col. 5, lines 66-67; col. 6, lines 1-12; col. 4, lines 41-43; fig. 11, connections between microcontroller and remote alarm and buzzer).
The specific modification the examiner has in mind is adding an alarm device as described by Cantolino to the water heater of Hazzard.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of Hazzard as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20).
Chian teaches:
wherein the alarm device draws power for at least a period of time from the thermoelectric device (Chian, para. 0036; “the thermal electric and/or photoelectric device 160 may be used to provide power to the electrically actuated components of the water heater 201”; Chian does not explicitly teach that specifically an alarm device is powered by the thermoelectric device, however, a person having ordinary skill in the art at the time the invention was filed would have understood that various water heater components can be powered by thermoelectric devices given Chian).
ignite, based on the alarm device drawing power from the power source, the intermittent pilot light, causing the thermoelectric device to deliver energy to the power source so that an amount of energy stored by the power source is sufficient for the power source to supply energy to the alarm device (Chian, claim 13: “the controller initiates ignition of the pilot flame using the power source when the energy stored in the rechargeable energy storage device is below a threshold level, and uses energy from the rechargeable energy storage device when the energy stored in the rechargeable energy storage device is above the threshold level.”; As a PHOSITA would understand that an alarm device can be powered by a power source, they would also understand based on Chian that when the alarm device reduces the energy stored in the power source below a threshold level, the pilot burner can be ignited to recharge the power source, satisfying the claim limitations.).
The specific modification the examiner has in mind is adding a thermoelectric device near the pilot and main burners, powering the alarm device from a thermoelectric device, and changing the control method to ignite the pilot burner when the power is below a threshold level associated with proper operation of the alarm device.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings as described in the previous paragraph in view of the teachings of Chian (in the field of water heaters, see para. 0002) to recharge the power source when its power level is critical.
Regarding claim 13, the combined teachings teach:
The method of claim 12, wherein igniting the intermittent pilot light comprises:
monitoring an amount of energy stored by the power source to determine if the amount of energy stored by the power source is greater than a threshold amount of energy (Chian, claim 13 states “uses energy from the rechargeable energy storage 
igniting, based on the amount of energy stored by the power source falling below the threshold amount of energy, the intermittent pilot light, causing the the thermoelectric device to supply energy to the power source to increase the amount of energy stored by the power source (Chian, claim 13).
Regarding claim 17, the combined teachings teach:
The method of claim 12.
The combined teachings fail to explicitly teach:
wherein method further comprises:
output, via communication circuitry, a message including the information indicative of the leak in the water heater device to one or more remote devices, wherein the communication circuitry is configured to wirelessly communicate with the one or more remote devices.
Cantolino teaches:
wherein method further comprises:
output, via communication circuitry (Cantolino, col. 8, lines 43-46: “an optional wireless out could also be a part of printed circuit board 28 for remote wireless owner notification of fluid leakage from an associated water heater tank 32”), a message including the information indicative of the leak in the water heater device (Cantolino, col. 8, line 45) to one or more remote devices (Cantolino, col. 3, lines 7-9: “remote notification, such as but not limited to a signal transmitted to the home security device of a 24-hour security monitoring network, or a smart phone, tablet, or other smart 
The specific modification the examiner has in mind is adding wireless circuitry and the associated circuitry needed to transmit messages to a remove device as described by Cantolino.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20).
Regarding claim 19, the combined teachings teach:
The method of claim 12.
The combined teachings fail to explicitly teach:
wherein method further comprises:
controlling a main burner to maintain a temperature of water in a water tank at a predetermined temperature value, wherein controlling the main burner comprises:
igniting, based on a water temperature model stored by a memory in communication with the processing circuitry, the pilot light in order to toggle the main burner between an activated state and a deactivated state.
Chian teaches:
wherein method further comprises:
controlling a main burner to maintain a temperature of water in a water tank at a predetermined temperature value
igniting, based on a water temperature model stored by a memory in communication with the processing circuitry, the pilot light in order to toggle the main burner between an activated state and a deactivated state (Chian, para. 0020).
The specific modification the examiner has in mind is modifying the control to maintain the water temperature as described in Chian para. 0020: “the intermittent pilot combustion controller and system 100 may be used in a water heater to maintain water in the water heater at a specified temperature. […] To maintain the set point, the controller 110 may command the igniter 140 to ignite a flame in the burner assembly 150. During the ignition sequence, the controller 110 may command a pilot valve 137 to open to supply gas to the pilot burner 157. Once gas is present at the pilot burner 157, the controller 110 may command the igniter 140 to ignite a flame at the pilot burner 157. The controller 110 may then command the main valve 139 to open to allow ignition of a main flame of the main burner 159 using the pilot flame.”
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Chian (in the field of water heaters, see para. 0002) to maintain the desired temperature.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Cantolino (US-9105175-B1) and Chian (US-20140199641-A1) as applied to claim 1 and 12 (respectively), and further in view of Crescini (EP-2482000-A1).
Regarding claim 6, the combined teachings teach:
The water heater device of claim 1, wherein the period of time is a first period of time.
The combined teachings fail to explicitly teach:
wherein the alarm device is powered for at least a second period of time by the energy from the thermoelectric device.

wherein the alarm device (Crescini, fig. 6, alarm 43) is powered (Crescini, fig. 6, see connection between thermoelectric generators 20 and alarm 43) for at least a second period of time by the energy from the thermoelectric device (Crescini, fig. 2, means 11 comprising four thermoelectric generators 20).
The specific modification the examiner has in mind changes the control method to power the alarm device by the thermoelectric device for a second period, putting any excess energy into the power source.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings to include the above claim limitations in view of the teachings of Crescini (in the field of water heaters) to allow accumulation of excess energy in batteries (Chian, para. 0013).
Regarding claim 16, the combined teachings teach:
The method of claim 12, wherein the period of time is a first period of time.
The combined teachings fail to explicitly teach:
wherein the alarm device is powered for at least a second period of time by the energy from the thermoelectric device.
Crescini teaches:
wherein the alarm device (Crescini, fig. 6, alarm 43) is powered (Crescini, fig. 6, see connection between thermoelectric generators 20 and alarm 43) for at least a second period of time by the energy from the thermoelectric device (Crescini, fig. 2, means 11 comprising four thermoelectric generators 20).

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Crescini (in the field of water heaters) to allow accumulation of excess energy in batteries (Chian, para. 0013).
Claims 8, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Cantolino (US-9105175-B1) and Chian (US-20140199641-A1) as applied to claims 7, 1, and 17 (respectively) above, and further in view of Ravid (US-20180259133-A1).
Regarding claim 8, the combined teachings teach:
The water heater device of claim 7.
The combined teachings fail to explicitly teach:
wherein the processing circuitry is further configured to:
receive, via the communication circuitry, a message including an instruction to ignore the information indicative of a leak in the water heater device;
deactivate, in response to receiving the message including the instruction to ignore the information indicative of a leak in the water heater device, the alarm device; and
maintain the alarm device in a continuously deactivated state for at least a predetermined amount of time.
Ravid teaches:
wherein the processing circuitry is further configured to:
receive, via the communication circuitry, a message including an instruction to ignore the information indicative of a leak in the water heater device
deactivate, in response to receiving the message including the instruction to ignore the information indicative of a leak in the water heater device, the alarm device (Ravid, paras. 0161); and
maintain the alarm device in a continuously deactivated state for at least a predetermined amount of time (Ravid, paras. 0161, “cancellation of a warning may include configuring a setting that indicates that a future water event matching the ignored abnormal consumption will be considered a type of normal water consumption” is interpreted as deactivating the alarm indefinitely).
The specific modification the examiner has in mind is adding to the remote device the ability to ignore a message sent to the remote device, and allowing the user to ignore future warnings and also modifying the alarm device to ignore the alarm as well.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Ravid (in the field of leak detection) to allow a user to address the emergency from a remote location (Ravid, para. 0243).
Regarding claim 9, the combined teachings teach:
The water heater device of claim 1.
The combined teachings fail to explicitly teach:
wherein the communication circuitry comprises one or both of Wi-Fi ® circuitry and a Bluetooth ® radio, and wherein the communication circuitry is configured to communicate according to one or more Bluetooth ® communication protocols and one or more Wi-Fi ® protocols.
Ravin teaches:
wherein the communication circuitry comprises one or both of Wi-Fi ® circuitry and a Bluetooth ® radio, and wherein the communication circuitry is configured to communicate according to one or more Bluetooth ® communication protocols and one or more Wi-Fi ® protocols (para. 0139).
The specific modification the examiner has in mind is using both Bluetooth to network with the remote device.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Ravid (in the field of leak detection) to allow a user to address the emergency from a remote location (Ravid, para. 0243).
Regarding claim 18, the combined teachings teach:
The method of claim 17.
The combined teachings fail to explicitly teach:
wherein the method further comprises:
receiving, via the communication circuitry, a message including an instruction to ignore the information indicative of a leak in the water heater device;
deactivating, in response to receiving the message including the instruction to ignore the information indicative of a leak in the water heater device, the alarm device; and
maintaining the alarm device in a continuously deactivated state for at least a predetermined amount of time.
Ravid teaches:
wherein the method further comprises:
receiving, via the communication circuitry, a message including an instruction to ignore the information indicative of a leak in the water heater device (Ravid, paras. 0161);
deactivating, in response to receiving the message including the instruction to ignore the information indicative of a leak in the water heater device, the alarm device (Ravid, paras. 0161); and
maintaining the alarm device in a continuously deactivated state for at least a predetermined amount of time (Ravid, paras. 0161, “cancellation of a warning may include configuring a setting that indicates that a future water event matching the ignored abnormal consumption will be considered a type of normal water consumption” is interpreted as deactivating the alarm indefinitely).
The specific modification the examiner has in mind is adding to the remote device the ability to ignore a message sent to the remote device, and allowing the user to ignore future warnings and also modifying the alarm device to ignore the alarm as well.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Ravid (in the field of leak detection) to allow a user to address the emergency from a remote location (Ravid, para. 0243).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg (US-6024116-A) in view of Cantolino (US-9105175-B1) and Chian (US-20140199641-A1).
Regarding claim 21, Almberg discloses:
A water heater device (Almberg, fig. 1) comprising:
a leak sensor (Almberg, fig. 1, valve assembly 10; also see col. 3, lines 64-67: “the valve assembly is operative for automatically shutting off the water and gas supply lines 12, 
a standing pilot light (Almberg, col. 4, line 16: “pilot burner (not shown)”);
a main burner (Almberg, col. 4, lines 8-10: “The heater 16 further includes a […] main burner (not shown) for heating the water.”); and
processing circuitry (Almberg, power circuit of the gas supply control valve 24 shown in fig. 1; col. 2, lines 17-20: “The contact assembly is wired into the power circuit of an electromagnetic valve actuator of the gas supply control valve that controls gas flow to the water vessel burner.”) configured to:
receive, from the leak sensor, an electrical signal including information indicative of a leak in the water heater device (Almberg, col. 2, lines 17-20: “The contact assembly is wired into the power circuit of an electromagnetic valve actuator of the gas supply control valve that controls gas flow to the water vessel burner.”); and
cause the main burner to operate in a deactivated state while the processing circuitry receives the electrical signal including information indicative of the leak (Almberg, abstract: “Engagement with the contact assembly temporarily disrupts the flow of power to the electromagnetic actuator causing the gas valve to be closed.”).
Almberg fails to explicitly teach:
a circuit comprising:
an alarm device;
a thermoelectric device in proximity to the intermittent standing pilot light; and
processing circuitry configured to:
activate, based on the electrical signal including information indicative of the leak, the alarm device, wherein the alarm device is powered draws power for at least a period of time by from the thermoelectric device.
Cantolino teaches:
a circuit comprising:
an alarm device (Cantolino, fig. 11, remote alarm); and
processing circuitry configured to:
activate, based on the electrical signal, the alarm device (Cantolino, col. 5, lines 66-67; col. 6, lines 1-12; col. 4, lines 41-43; fig. 11, connections between microcontroller and remote alarm and buzzer).
The specific modification the examiner has in mind is adding an alarm device as described by Cantolino to the water heater of Almberg.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of Almberg as described in the previous paragraph in view of the teachings of Cantolino (in the field of water heaters) to ensure prompt detection of leaks (Cantolino, col. 2, line 20).
Chian teaches:
a circuit comprising:
a thermoelectric device in proximity to the standing pilot light
wherein the alarm device draws power for at least a period of time from the thermoelectric device (Chian, para. 0036; “the thermal electric and/or photoelectric device 160 may be used to provide power to the electrically actuated components of the water heater 201”; Chian does not explicitly teach that specifically an alarm device is powered by the thermoelectric device, however, a person having ordinary skill in the art at the time the invention was filed would have understood that various water heater components can be powered by thermoelectric devices given Chian).
The specific modification the examiner has in mind is adding a thermoelectric device near the pilot and main burners, and powering the alarm device from a thermoelectric device.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater device of the combined teachings as described in the previous paragraph in view of the teachings of Chian (in the field of water heaters, see para. 0002) to recharge the power source when its power level is critical.
Allowable Subject Matter
Claims 3-5 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 14, the subject matter not found was wherein the processing circuitry is further configured to maintain the intermittent pilot light in a continuously ignited state at least until the amount of energy stored by the power source rises above the threshold amount of energy (as interpreted in the claim interpretation section of this office action), in combination with other elements of the claim. The closest art of record is Hazzard in view of Cantolino and Chian. A modification of the device of Hazzard in view of Cantolino and Chian would require a non-obvious modification of the device. 
Regarding claims 4 and 15, the subject matter not found was ignite, in response to receiving the electrical signal [indicating there is a leak in the water heater device], the intermittent pilot light, in combination with other elements of the claim. The closest art of record is Hazzard in view of Cantolino and Chian. A modification of the device of Hazzard in view of Cantolino and Chian would require a non-obvious modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/               Examiner, Art Unit 3762                                                                                                                                                                                         
/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762